Report of Independent Registered Public Accounting Firm To the Board of Directors of First Franklin Corporation and Subsidiary: We have audited the accompanying consolidated balance sheets of First Franklin Corporation and Subsidiary as of December 31, 2010 and 2009 and the related consolidated statements of income (loss), comprehensive income (loss), changes in stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2010.First Franklin Corporation and Subsidiary’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of First Franklin Corporation and Subsidiary as of December 31, 2010 and 2009 and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. On March 16, 2011 the Company was acquired in a stock sale and merged into the acquirer.See Note 24 for description of the merger. /s/Clark Schaefer Hackett & Co. Cincinnati, Ohio April 2, 2011 FIRST FRANKLIN CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS December 31, Cash, including certificates of deposit and other interest- earning deposits of$100,000 at December 31, 2010 and 2009 $ Investment securities: Securities available-for-sale, at market value (amortized cost of $16,072,142 and $21,185,010 at December 31, 2010 and 2009, respectively) Mortgage-backed securities: Securities available-for-sale, at market value (amortized cost of $2,071,017 and $2,731,092 at December 31, 2010 and 2009, respectively) Securities held-to-maturity, at amortized cost (market value of $2,811,132 and $4,154,889 at December 31, 2010 and 2009, respectively) Loans held for sale Loans receivable, net Real estate owned, net Investment in Federal Home Loan Bank of Cincinnati stock, at cost Accrued interest receivable: Investment securities Mortgage-backed securities Loans receivable Property and equipment, net Bank owned life insurance Other assets $ LIABILITIES Deposits $ Borrowings Advances by borrowers for taxes and insurance Other liabilities Total liabilities Minority interest in consolidated subsidiary Commitments (Notes 15 and 18) STOCKHOLDERS' EQUITY Preferred stock - $.01 par value, 500,000 shares authorized, none issued and outstanding - - Common stock - $.01 par value, 2,500,000 shares authorized, 2,010,867 shares issued in 2010 and 2009. Additional paid-in capital Treasury stock, at cost - 325,183shares in 2010 and330,183 shares in 2009. ) ) Retained earnings, substantially restricted Accumulated other comprehensive loss: Unrealized loss on available-for-sale securities, net of taxes of $(48,200) and $(550) at December 31, 2010 and 2009, respectively ) ) Total stockholders' equity $ FIRST FRANKLIN CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF(LOSS) Years ended December 31, Interest income: Loans receivable $ Investment securities Mortgage-backed securities Other interest income - - Interest expense: Deposits Borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service fees on NOW accounts Gain on loans sold Loan processing fees - Gain on sale of investments Gain on sale of Financial Institutions Partners III investment - - Gain (loss) on sale of property and equipment ) - Income from bank owned life insurance Other income Noninterest expense: Salaries and employee benefits Occupancy Federal deposit insurance premiums Service bureau Advertising Taxes other than income taxes Deposit account expenses Loss on sale of real estate owned Real estate owned expenses Other Loss before federal income taxes ) ) ) Benefit for federal income taxes ) ) ) Net loss $ ) ) ) Net loss per common share: Basic $ ) ) ) Diluted $ ) ) ) FIRST FRANKLIN CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE(LOSS) Years ended December 31, Net loss $ ) ) ) Other comprehensive income (loss), net of tax Unrealized gain (loss) on available-for-sale securities: Unrealized holding gains (losses) during the year ) Less: Reclassification adjustment for gains on investment securities included in net loss, net of tax expense of $9,357, $3,752, and $29,350 for 2010, 2009 and 2008. ) ) ) Comprehensive loss $ ) ) ) FIRST FRANKLIN CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Net unrealized gain (loss) on Common Additional paid-in Treasury available-for-sale Retained stock capital stock securities earnings Balance, December 31, 2007 $ ) ) Dividends declared ($.27) per common share - ) Change in net unrealized gains (losses) on securities available-for-sale, net of deferred tax of $1,500 - Net loss for the year ended December 31, 2008 - ) Balance, December 31, 2008 $ ) ) Change in net unrealized gains (losses) on securities available-for-sale, net of deferred tax of $(53,499) - - - ) - Net income (loss) for the year ended December 31, 2009 - ) Balance, December 31, 2009 $ ) ) Change in net unrealized gains (losses) on securities available-for-sale, net of deferred tax of $(58,238) - - - ) - Stock option expense Shares issued for stock options excercised, 5,000 shares issued 50 Net loss for the year ended December 31, 2010 - ) Balance, December 31, 2010 $ ) ) FIRST FRANKLIN CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, Cash flows from operating activities: Net loss $ ) ) ) Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Accretion of premiums on securities ) ) ) Stock based compensation expense - - Deferred income taxes ) ) ) Deferred loan fees ) Proceeds from sale of loans originated for sale Disbursements on loans originated for sale ) ) ) Gain on sale of investments ) ) ) Gain on sale of Financial Institutions Partnership III - - ) Gain on sale of loans ) ) ) (Gain) loss on sale of property and equipment ) - Impairment of mortgage servicing rights - - Loss on sale of real estate owned Write-down of real estate owned - - FHLB stock dividends - - ) Bank Owned Life Insurance ) ) ) Net change in: Decrease (increase) in accrued interest receivable ) ) Decrease (increase) in other assets ) ) Increase (decrease) in other liabilities ) Other, net - - ) Net cash (used) provided by operating activities ) ) Cash flows from investing activities: Net change in loans receivable ) Principal reductions mortgage-backed securities Proceeds from sale of student loans - Proceeds from sale of SBA loans - - Purchase of investment securities: Available-for-sale ) ) ) Purchase of mortgage-backed securities: Available-for-sale - - ) Held-to-maturity - - ) Proceeds from maturities/calls of investment securities: Available-for-sale Proceeds from sale of investment securities: Available-for-sale - Proceeds on sale of Financial Institutions Partners III - - Capital expenditures ) ) ) Proceeds from sale of real estate owned Improvements and acquisition costs to REO properties ) ) ) Private mortgage insurance proceeds on REO properties Proceeds from sale of property and equipment Net cash provided (used) by investing activities $ ) Continued ) FIRST FRANKLIN CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued Years ended December 31, $ ) Cash flows from financing activities: Net increase (decrease) in deposits ) ) Issuance (repurchase) of treasury stock 50 - - Payment of dividends - - ) Proceeds (repayments) of borrowed money, net ) ) Increase (decrease) in advances by borrowers for taxes and insurance ) ) ) Net cash provided (used) by financing activities ) ) Net increase (decrease) in cash ) Cash at beginning of year Cash at end of year $ Supplemental disclosure of cash flow information: Cash paid during the year for: Interest, including interest credited to savings accounts $ Income taxes $ - Supplemental disclosure of noncash activities: Real estate acquired in settlement of loans $ Change in unrealized gain (loss) on available-for- sale securities $ ) )
